DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

	Response to Amendment
This Office action is in response to the applicant’s communication filed 01/25/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1 and 17 are amended.
Claims 8 – 16 are withdrawn

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The previous rejections of claims 1 – 7 and 17 - 20 under the combination of Stalker in view of Boyle has been withdrawn in light of applicant’s amendments filed 01/25/2022; specifically, the combination of references does not teach wherein clot is embedded in the distal end of the thrombectomy device.  

Claims 1, 4 – 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coly (US 2004/0215229 A1), and in view of Cully (US 2014/0018842 A1).

Regarding claim 1, Coyle discloses a thrombectomy and stenting system (a stent delivery system) (abstract) for removing a clot from a blood vessel (occlusion) and stenting the blood vessel (paragraphs [0004, 0009]), the system comprising:
a sheath member (sheath 214) (paragraph [0023]) comprising a sheath lumen (passage of sheath 214 – shown in Fig. 2);
a deployment catheter (outer shaft 209) (paragraph [0034] and Fig. 2) oriented within the sheath lumen (lumen of sheath 214) (paragraph [0034] and Fig. 2) and comprising a deployment catheter lumen (lumen of outer shaft 209 – shown in Fig. 2) and a deployment catheter outer surface (outer surface of outer shaft 209 – shown in Fig. 2);
a stenting device (stent 212) (paragraph [0038] and Fig. 2) circumscribing the deployment catheter outer surface (Examiner’s note: the stent 212 circumscribing the outer surface of outer shaft 209 as shown in Fig. 2 and 3);
a microcatheter oriented (inner member 205) (paragraph [0033]) in the deployment catheter lumen (lumen of outer shaft 209) (Fig. 2), wherein the microcatheter comprises a microcatheter lumen (guide wire lumen 206) (paragraph [0033]); and
a thrombectomy device (protective element 112; as the purpose of the protective element 112 of Coyle is to filter the blood flow and capture any particulates contained within the flood flowing – paragraph [0030]), it is considered a thrombectomy device as claimed), wherein at least a portion of the thrombectomy device (protective element 112) is configured to be oriented in the microcatheter lumen (guide wire lumen 206) (Examiner’s note: the guide wire 116 is a part of the protective element 112 – paragraph [0028], and the guide wire 116 is oriented in the microcatheter lumen – shown in Fig. 2).
However, Coyle is silent regarding wherein the thrombectomy device comprises a plurality of distal struts. 
As to the above, Cully teaches, in the same field of endeavor, a method of filtering the blood flow through a vessel within the body (paragraph [0002, 0007]) using a thrombectomy device (filter frame 375) comprising a plurality of struts (filter struts 385) configured to expand to embed in the clot at a distal end of the thrombectomy system (Examiner’s note: as discussed in paragraph [0007] the protection device is used to trap particulates, and it should be understood that this works by having the clot get stuck or embedded upon the struts when the protection device is in the expanded configuration). Furthermore, the filter frame 375 can be of any geometry comprised of any number of 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the filter of Coyle with the filter of Cully for the purpose of having the ability to modify the design to have the desired cell size for filtering the blood flow (Cully paragraph [0015, 0086]).  Furthermore, to use a known filtering device, such as taught by Cully, for another, generally disclosed filter device (Coyle paragraph [0030]) would have been obvious and well within the purview of one of ordinary skill in the art as both would provide the known and desired effect of filtering.

Regarding claim 4, the combination of Coly and Cully teaches the device above and Coly further teaches further comprising:
an inflation device (dilation balloon 208) coupled to the deployment catheter outer surface (outer shaft 209) (paragraph [0034] and Fig. 4), wherein a portion of the stenting device (stent 212) circumscribes the inflation device (dilation balloon 208) (Fig. 4), and
wherein the inflation device (dilation balloon 208) has an expanded condition (expanded state shown in Fig. 4) configured to expand the stenting device (paragraph [0039]).

Regarding claim 5, the combination of Coly and Cully teaches the device above, and Coly further teaches wherein the sheath lumen (lumen of sheath 214), the deployment catheter lumen (lumen of outer shaft 209) and the microcatheter lumen 

Regarding claim 6, as discussed above, it would have been obvious to use the thrombectomy device of Culley within the system of Coyle.  The combination of Coly and Cully teaches the device above, wherein the thrombectomy device (frame 375 – Cully) comprises an expandable clot retriever (frame 375 – Cully) collapsible to fit within the microcatheter lumen (guide wire lumen 206 – Coly) and self-expandable upon exiting the microcatheter lumen (Examiner’s note: as discussed in paragraph [0002] of Cully, the filter is a self-expanding and guide wire deployable device).  Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 7, the combination of Coly and Cully teaches the device above and Coly further teaches wherein the deployment catheter (outer shaft 209) comprises a flexible portion (dilation balloon 208) approximate (close to) the stenting device (stent 212) (Examiner’s note: the dilation balloon is flexible in that it can expand, and is approximate to the stent as shown in Fig. 4).

Regarding clam 17, (Coyle discloses a thrombectomy and stenting system (a stent delivery system) (abstract) for removing a clot from a blood vessel and stenting the blood vessel (paragraphs [0004, 0009]), the system comprising:
a sheath member (sheath 214) (paragraph [0023]) comprising a sheath lumen (passage of sheath 214 – shown in Fig. 2);
a deployment catheter (outer shaft 209) (paragraph [0034] and Fig. 2) oriented within the sheath lumen (lumen of sheath 214) (paragraph [0034] and Fig. 2) and comprising a deployment catheter lumen (lumen of outer shaft 209 – shown in Fig. 2) and a deployment catheter outer surface (outer surface of outer shaft 209 – shown in Fig. 2);
a stenting device (stent 212) (paragraph [0038] and Fig. 2) circumscribing the deployment catheter outer surface (Examiner’s note: the stent 212 circumscribing the outer surface of outer shaft 209 as shown in Fig. 2 and 3);
a microcatheter oriented (inner member 205) (paragraph [0033]) in the deployment catheter lumen (lumen of outer shaft 209) (Fig. 2), wherein the microcatheter comprises a microcatheter lumen (guide wire lumen 206) (paragraph [0033]); and
a thrombectomy device (protective element 112; as the purpose of the protective element 112 of Coyle is to filter the blood flow and capture any particulates contained within the flood flowing – paragraph [0030]), it is considered a thrombectomy device as claimed), wherein at least a portion of the thrombectomy device (protective element 112) is configured to be oriented in the microcatheter lumen (guide wire lumen 206) (Examiner’s note: the guide wire 116 is a part of the protective element 112 – paragraph [0028], and the guide wire 116 is oriented in the microcatheter lumen – shown in Fig. 2).;
wherein the sheath (sheath 214), the deployment catheter (outer shaft 209) and the microcatheter (inner shaft 205) are substantially concentric (Examiner’s note: all three shafts are concentric as can be seen in Fig. 2) and 
However, Coyle is silent regarding wherein the thrombectomy device comprises a plurality of distal struts. It should be noted that the purpose of the protective element 112 of Coyle is to filter the blood flow and capture any particulates contained within the flood flowing – paragraph [0030]).
As to the above, Cully teaches, in the same field of endeavor, a method of filtering the blood flow through a vessel within the body (paragraph [0002, 0007]) using a thrombectomy device (filter frame 375) comprising a plurality of struts (filter struts 385) configured to expand to embed in the clot at a distal end of the thrombectomy system (Examiner’s note: as discussed in paragraph [0007] the protection device is used to trap particulates, and it should be understood that this works by having the clot get stuck or embedded upon the struts when the protection device is in the expanded configuration). Furthermore, the filter frame 375 can be of any geometry comprised of any number of struts, making the cells the desired size to capture the desired size particulate, and does not require the use of a mesh / media covering (paragraph [0086]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the filter of Coyle with the filter of Cully for the purpose of having the ability to modify the design to have the desired cell size for filtering the blood flow (Cully paragraph [0015, 0086]).  Furthermore, to use a known 

Regarding claim 20, the combination of Coly and Cully teaches the device above, and Coly further teaches further comprising:
an inflation device (dilation balloon 208) coupled to the deployment catheter outer surface (outer surface of outer shaft 209) (Fig. 2), wherein a portion of the stenting device (stent 212) circumscribes the inflation device (dilation balloon 208) (paragraph [0034] and Fig. 4).

Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coly (US 2004/0215229 A1) and Cully (US 2014/0018842 A1), and further in view of Stalker (US 2010/0004674 A1) (previously cited).
Regarding claims 2 and 18, the combination of Coly and Cully teach the device of claims 1 and 17 above. Furthermore, Coly teaches the use of a lip or other holding member to prevent the movement of the stent during retraction of the sheath 214 (paragraph [0038]).
However, the combination of Coly and Cully is silent regarding a depressed region on the deployment catheter.
As to the above, Stalker teaches, in the same field of endeavor, a stent delivery system for the treatment of an occlusion within the body, wherein the delivery system comprises a sheath member (restraining sheath 30), a deployment catheter (inner 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the deployment catheter of Coly in view of Cully to incorporate the distal end depressed region with reduced diameter, as taught by Stalker, for the purpose of securing the stent such that it does not move with the retraction of the sheath – (paragraph [0038]).  
Annotated Figure 1 of Stalker

    PNG
    media_image1.png
    363
    614
    media_image1.png
    Greyscale

Regarding claims 3 and 19, as discussed above, it would have been obvious to use the thrombectomy device of Culley within the system of Coyle.  The combination of Colyle and Cully teach the stenting device (stent 212 – Coly) comprises a stent (stent 212) circumscribing the depressed region (see annotated Fig. 1 – Stalker) of the deployment catheter (outer shaft 209 – Coly). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Response to Arguments
Applicant’s arguments, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-7 and 17-20 under Stalker have been fully considered and are persuasive.  Specifically, applicant’s argument that the thrombectomy device of the prior rejection does not teach of the newly added claim amendment of engaging the clot at the distal end of said thrombectomy device, page 7, paragraphs 4 – 6 are convincing.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coly and Cully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Di Palma (US 8858497) teaches a thrombectomy device with a stenting device and a thrombectomy device with struts.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771